Citation Nr: 1122498	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  98-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 13, 1971 to June 9, 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas. 

By way of procedural history, in an October 2000 decision and remand, the Board reopened the Veteran's service connection claim and remanded it for further evidentiary development.  After such development was completed, the case was returned to the Board, which denied the claim in an August 2004 decision.  The Veteran appealed this decision, which was remanded by the Court of Appeals for Veterans Claims (Court) in November 2004 pursuant to a Joint Motion for Remand (JMR) that was agreed upon by the parties.  In March 2005, the Board remanded the Veteran's claim for further evidentiary development.  After such development was completed, the Board again denied the Veteran's claim in a June 2007 decision.  The Veteran appealed the Board's June 2007 decision to the Court.  In April 2009, the Court vacated the Board's decision and remanded the claim back to the Board.  In February 2010, in accordance with the Court's instructions, the Board remanded the Veteran's claim for a new VA examination.  The case has now been returned to the Board for appellate disposition.  

The Veteran testified at a March 1998 personal hearing at the RO, the transcript of which is of record.


FINDING OF FACT

While a bilateral knee disorder was not noted at the time the Veteran entered active service, the evidence unequivocally establishes that his bilateral knee disorder existed prior to service and was not permanently made worse by service.  The presumption of soundness at induction is rebutted.

CONCLUSION OF LAW

A bilateral knee disorder clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA), which was enacted during the pendency of this claim, describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was not provided the requisite notices prior to the initial adjudication of his claim, insofar as the VCAA had not yet been enacted at that time.  However, the Veteran was provided the requisite notices at various intervals during the appellate proceedings herein.  The Veteran was provided letters dated in October 2003, April 2005, and April 2006 which explained the parameters of VA's duty to assist the Veteran with the development of his claims.  These letters also explained what the evidence needed to show in order to establish service connection for a claimed disability.  Letters dated in April 2006 and in February 2007 explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was subsequently readjudicated on multiple occasions, most recently in an April 2011 supplemental statement of the case (SSOC).  The Board further notes that in any event, any error in providing the notice required by Dingess would be harmless in this case insofar as service connection is denied, hence no rating or effective date will be assigned.

In addition to its duties to provide various notices the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, lay statements that were submitted by the Veteran, physician's statements that were submitted by the Veteran, transcripts of the Veteran's testimony at March 1972 and March 1998 DRO hearings, and the Veteran's written contentions.  The record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits in or around 1999.  While the Veteran's SSA records are not a part of the claims file, they are irrelevant to the issue at hand.  While the Veteran's SSA records would show the current severity of his disability, they would not contain information about whether the Veteran's knee disorders were caused or aggravated by his military service insofar as the Veteran was awarded SSA benefits approximately 18 years after his service ended.  See Golz v, Shinseki,  590 F.3d 1317, 1323 (2010) (holding that SSA records need not be obtained when they are not relevant to the Veteran's claim).  The Veteran was also provided multiple VA examinations in connection with his claim.  The most recent examination in April 2010 adequately conformed to the instructions that were set forth in the Court's April 2009 Order and the Board's February 2010 remand.

  Service connection

The Veteran contends that he has a bilateral knee disorder that was caused or aggravated by his approximately 3 weeks of military service.  The Veteran contends that physical training exercises caused permanent injury to his knees.
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the evidence, discussed below, clearly and unmistakably shows that the Veteran's bilateral knee disorder existed prior to his entry into service and that it clearly and unmistakably was not aggravated therein.

A letter from a private physician from July 1969, prior to the Veteran's service, states that the Veteran fell while he was at work and injured his right knee.  At that time the Veteran reported that he had injured his right knee while playing football 4 years earlier and that he had trouble with it since that time.  At the time of examination, he was ambulatory with a limp to the right using crutches.  The knee was stable.  The Veteran had a good range of motion but complained on extremes.  There was a mild crepitance on motion of the knee.  X-rays were performed.  The diagnoses were a sprain of the right knee and hypertrophic arthritic changes in the right knee, secondary to his injury 4 years ago.

The Veteran's military entrance examination dated in April 1971 did not note any disorder of the knees.  On a "Report of Medical History" that the Veteran completed in conjunction with this examination, he did not disclose any knee problems.  

On May 18, 1971, 5 days after his entry into active service, the Veteran was seen by a medical provider because he was unable to do a knee bend.  At that time, he stated that he had had recurrent pain in his injured right knee since 1963.  He also stated that he was told by a physician that he had arthritis in both knees.  

On May 19, 1971 the Veteran was again seen regarding his knees.  At that time it was noted that the Veteran was overweight and "headed for the Med Rep program," indicating that he was not yet placed in that program.  He reported that he had a history of valgus injuries to both knees in the past but with the only symptoms of instability being the occasional giving way of the right knee.  He had bilateral aching anterior knee pain and could not do knee bends.  There was no history of effusion or locking.  The was no ligamentous instability.  He had patellofemoral crepitus that was mild bilaterally.  The was exquisite pain on the right knee and minimal pain on the left with forced quad sets and pressure on the patella.  The Veteran's knees were x-rayed which showed some squaring of the tibial margins and some spurring of the tibial spines.  These changes were consistent with chronic recurrent trauma.  No other significant abnormalities were noted. Also on that date, the Veteran was given a profile that prohibited deep knee bends for the remainder of basic military training.  It was also stated that he should not be placed in the Med Rep program.  

The Veteran was seen again with respect to his knees on May 25, 1971. The Veteran reported he had continued pain in both knees and that they both gave way after standing a long time on the previous day.  At that time the Veteran reported that 7 years ago he sustained a clipping injury to his right knee and had immediate swelling and pain.  He did not receive any medical evaluation.  Later he injured his left knee playing basketball while landing on his left leg and twisting his knee without significant swelling.  Since that time he had intermittent aching in his knees, right greater than left.  He reported that on several occasions his right knee gave out without any history of true locking.  He reported that he could run without difficulty but could not squat without pain.  Pain seemed to be mainly in the patellar area.  At that time, there was no swelling of the knees.  There was moderate tenderness in the right median joint line.  There was full range of motion.  The Veteran was unable to squat due to pain.  There was moderate right patellar tenderness and pain and quad tightening in the patella.  McMurray's was negative.  Collateral ligaments were normal.  Anterior and posterior cruciate ligaments were normal.  X-rays were interpreted as showing evidence of an old right tibial spine injury.  The impression was chrondomalacia.  The Veteran was given a waiver for deep knee bends and running and was to do sit-ups with legs straight.  

A Medical Board was convened on May 27, 1971.  The Board noted that the Veteran was a 20 year old obese airman who allegedly had severe pain in his knees.  He was diagnosed with chondromalacia of the patella.  X-ray examination of the knees was compatible with old trauma to them.  Although it was felt that the condition was compatible with military service, on the basis of the Veteran's repeated complaints, inability to ambulate without crutches, and inability to perform Basic Training procedures, separation was recommended.  The Board concluded that the Veteran's knee problems existed prior to his entry into the service and that it had not been aggravated by service.  The Veteran was thereafter discharged in accordance with the Board's recommendation.  

The Veteran submitted lay statements from 2 past employers who indicated that they were unaware that the Veteran had any physical disabilities when he worked for them prior to service.  

In November 1971 the Veteran wrote that he believed his knee problems were aggravated by long and strenuous marching and standing at attention during service.  
In January 1972 the Veteran was noted to have twisted his right knee 24 hours previously and had a locking sensation in the knee and was not able to straighten the knee since that time.  X-rays of the knee were negative at that time.  The Veteran was admitted to the hospital where examination revealed subluxation of the patella 15 degrees valgus position of the knee and tenderness on the lateral aspect of the knee.  The Veteran was placed on bed rest and the pain completely subsided and he was able to extend his knee after 48 hours.  After evaluation of several days the knee had improved to the extent that it was felt that this was not a lock secondary to a torn meniscus but was an acute episode of subluxation of the patella.  Pertinent findings after several days of hospitalization were chrondromalacia.  The Veteran was placed in a cylinder cast and discharged from the hospital. 

In February 1972 the Veteran was seen for knee pain subsequent to a twisting injury to his knee when he said the patella deviated to the lateral side.  At that time, the Veteran reported that he had a long history of right knee pain dating back to a football injury while in junior high.  He had occasional episodes of questionable subluxation of patella since that time with moderate effusion and retro patellar aches.  The Veteran was unable to completely straighten his leg after the twisting injury.  It was felt that he had recurrent subluxation of the patella with secondary chrondromalacia and he was placed in a cylinder cast.  However, he did not tolerate the cylinder cast well and was placed in an elastic dressing.  Since that time he had not diminished ambulation significantly and continued to have pain with moderate effusion.  Examination revealed some retro patellar crepitus and pain and a small amount of synovial effusion.  The Veteran was able to flex to 120 degrees and the remainder of the knee examination was entirely negative.  The diagnostic impression was chrondromalacia patella secondary to recurrent subluxation with high lateral riding patella and flat lateral femoral condoyle.  

An undated note from 1972 states that the Veteran had chrondromalacia patella prior to his service but it appeared to have been aggravated by service.  There was no rationale stated for the conclusion that the Veteran's knee problem was aggravated by basic training.  Moreover, this opinion was apparently given shortly after the Veteran sustained the January 1972 twisting injury to his knee, which occurred after his service. 

The Veteran testified at a hearing before a DRO at the RO in March 1972.  At that time the Veteran testified that while he sprained his knee on two occasions prior to service he did not have any lasting effects from either of those incidents and that he had no problems with his knee prior to service.  This testimony was in direct contradiction with the history that the Veteran related to medical professionals while he was in service.  The Veteran testified that soon after he entered the service he fell down and hurt his knee on some stairs 4 or 5 days after entering active duty.  Notably, the Veteran did not mention this alleged incident to his treatment providers in service although he began complaining of knee problems within a few days of entry into service.  The Veteran testified that after a about a week, he was transferred to the Mid Rift flight where all he did was exercise all day.  Notably, the Veteran's service treatment records indicate that he was not transferred to the Mid Rift (Med Rep) flight because of his knee problems and that he was on a profile with respect to his knees since approximately 6 days after his entry onto active duty.  The Veteran testified that he went to the doctor again after he fell down while standing in formation and that he was told he had chrondromalacia at that time.  He testified that he was told that this would need to be surgically corrected but he declined surgery and, as a result, he was discharged.  

The Veteran admitted that he did not have to bend his knee while performing physical training.  Rather, the only time he had to bend his knee was during a physical examination.  However, due to his knee pain he was unable to squat down as requested and that he could not do the exercises prescribed at that time.  

The Veteran also testified that his left knee never hurt during service and did not hurt until after service.  The Veteran denied injuring his left knee at any time.  He admitted that he hurt his right knee again after service when he was going up steps and his knee gave way.  He denied receiving a twisting injury to his knee although the February 1972 treatment record reflects that the Veteran reported a twisting injury to his knee at that time.  

The Veteran also testified at a hearing in March 1998.  The Veteran again testified that while he injured his right knee twice prior to service, this did not cause him lasting symptoms and that he had no symptoms when he entered service.  The Veteran did not give any explanation for why he told military physicians that he had problems with his knee since his pre-service injuries or why he reported to a VA physician in 1972 that he had problems with his knee since his football injury prior to service.

The Veteran testified that after he joined the service he had difficulties climbing stairs and standing and that he had weakness and pain in his knees.  In contrast to the March 1972 hearing, he did not testify to any specific injury to either of his knees during service.  

The Veteran testified that he had to do a lot of activities because he was assigned to the Midriffs (Med Rep) squadron for overweight individuals.  Again, a profile on record in the Veteran's service treatment records indicated that his knee pain occurred prior to his assignment to the Midriffs squadron and that he was not going to be assigned to the Midriffs squadron because of his knee pain.  He was on a profile beginning 6 days after service and never had the chance to engage in the cited strenuous activities for any sustained period.  

The Veteran testified that he first reported his knee problems when he fell while standing in line.  Again, this is contradicted by the Veteran's service treatment records which show he complained about knee pain 5 days after entering the service, prior to assignment to the Midriffs squadron and prior to the incident when he fell while standing in formation.  The Veteran testified that he was in training for 2 to 3 weeks before he was taken off the strenuous training program, although his service treatment records reflect that he was placed on a profile after 6 days.  

The Veteran testified that while he was in service his knees were swollen and tender. The Veteran testified that his knee problems got worse while he was in service.  He testified that he had surgery to his right knee in 1972 and surgery to his left knee in 1976.  He testified that he still had knee pain and other symptoms related to his knees.

The Veteran's knee was examined by VA in August 2001.  At that time the examiner noted the 1969 letter detailing a preexisting injury to the Veteran's right knee as well as the service and post-service treatment records previously described herein.  The Veteran also reported that the left knee was operated on in 1976 and needed a year of recovery time.  

At the time of the examination the Veteran reported that he had pain in both knees.  Both could reach the maximum pain of 10.  The left knee had a constant pain between 7 and 8 on a daily basis.  This was associated with locking or catching and grinding.  The left knee also swelled.  The right knee on a daily basis ranked at 7.  Both knees caused a great deal of incapacity.  The Veteran was unable to squat or get in a bathtub.  He was unable to kneel.  Steps were a problem because of essential weakness and threat of collapse.  He needed assistance in getting up and down out of a chair.  Any blow to the frontal aspect of the knee was painful on either side.  He could not hold his child comfortably in his lap.  The left knee had a greater degree of collapsibility than the right.  

The Veteran reported that he could walk a mile very slowly or for 10-15 minutes at a time.  He was capable of standing for approximately 10 minutes.  If he sat he was unable to sit with his knees fully flexed under him and required frequent motion in order to relieve the discomfort.

The Veteran stood in a 15 degree valgus position with some external placement of the lower extremities. He had a tendency to stand with the trunk flexed at the hips for 20 degrees and in doing so had to hold both the desk and the table to maintain his balance.  However, the patient was capable of walking out of this type of posture between the examining room and the waiting room.

The left knee showed an anterior medal curvilinear scar 8 1/2 inches in length and slightly widened.  There were punctuate scars anterolaterally and posterolaterally.  The left knee showed a range of 0-90 degrees.  There was marked retrograding in the patellar area.  The Veteran was apprehensive on testing.  Rotary testing was not done for fear of producing pain.  The Veteran had tapering leg musculature with poor muscle bulk.  The right knee showed a 4 1/2 inch anterolateral incision, well healed.  The right knee had an effusion present.  The range of motion was 0-100 degrees.  Torsional testing was not done for fear of producing pain.  There was slight laxity and anterior drawer testing.  The collateral ligaments were stable.  These could not be stressed fully because of pain but there did not appear to be a difference in laxity when the knee was fully extended and when it was slightly flexed.  

The examiner anticipated an expected range of motion of 0 to 135 to 140 degrees.

Multiple x-ray films were obtained.  Views of the right knee showed irregularities in the lateral femoral condoyle area and apostional surface of the tibial plateau.  Spurring was noted along the medial femoral tibial edge surface.  Irregularity was in the retro patellar joint space.  The Veteran had tricompartmental changes with the greater change being in the lateral compartment in this knee.  Views of the left knee showed retro patellar irregularity with spurring along the rim and patellar groove edges.  There was a decrease in height in the medial joint space.  The patient had evidence of tricompartment arthritic changes which were increased in the medial compartment of the knee.  

The diagnostic impression was degenerative arthritis, tricompartmental, right and left knee.

The examiner indicated that he could not relate the findings in the Veteran's knees to injuries sustained during service.  The record indicated that the Veteran had preexisting injuries to his knees prior to entry into the service, and there was no documentation of any specific incident of trauma to the knees while in service other than ordinary knee usage.  The examiner concluded that the Veteran's knee disorder was not permanently aggravated by his service. 

In a statement dated in April 2002, the Veteran again alleged that his knee problems were caused by rigorous exercise and long periods of running and standing.  

The Veteran had an magnetic resonance imaging (MRI) scan of his knee in March 2004.  This showed tricompartmental degenerative changes with complex tears of the medial and lateral menisci with grade four chrondromalacia changes of the patellofemoral and lateral compartment, as well as grade 3 chrondromalacia changes of the medial compartment, moderate joint effusion, and patella baja. 

In April 2004 the Veteran obtained a statement from his physician, Dr. P.F.  The physician wrote that the Veteran reported that while he was in the military in basic training he was assigned to a special unit for which physical fitness activities such as calisthenics were more intense than in regular basic training.  Within 2 years of discharge from the service he developed knee problems requiring surgery.  With this sequence of events in this time frame "it would not be unreasonable to think that in [the Veteran's] case knee problems were aggravated by intense physical activities in the military."  

The physician who provided this opinion gave no indication that he was aware of the Veteran's service treatment records documenting pre-service complaints of knee pain and giving way of the right knee, or of the x-rays prior to service showing hypertrophic arthritic changes in the right knee, or of the in-service x-rays showing findings compatible with an old injury.  Moreover, the physician does not acknowledge the short period of time that the Veteran was in service or that he was placed on a profile prohibiting knee bends within 6 days of his entry onto active duty and a profile that additionally prohibited running less than 2 weeks after his entry on to active duty, establishing that the Veteran did not engage in intensive exercises for any more than a few days while in service.
  
In a written statement dated in June 2004 the Veteran claimed he "hurt [his] knee" in service and that they collapsed after running, calisthenics, and in formation in basic training.  The Veteran did not indicate how he "hurt his knee" in service.  

Later VA treatment records showed that the Veteran continued to experience knee pain.  It was not felt that he would benefit from arthroscopic surgery because of the marked degenerative changes in his knees.  

The Veteran obtained a letter dated in July 2007 from a private physician, Dr. H.C.  Dr. H.C.'s reviewed some of the Veteran's treatment records, but the letter does not indicate which records were reviewed.  Dr. H.C.'s letter indicates that the Veteran reported that he injured his right knee during his service.  Dr. H.C. opined that the Veteran had trouble with his knee prior to joining the Air Force but the accident in 1971 precipitated the progression of the right knee and some of the arthritis in the left knee. 

While Dr. H.C. related the Veteran's knee problems to an in-service accident, the evidence does not show that any such accident actually occurred.  The Veteran did not mention any accident to physicians in service, no accident or injury to the right knee is mentioned in his service treatment records, and his post-service accounts of an in-service accident were inconsistent. 

In April 2008 the Veteran obtained another opinion from Dr. P.F.  Dr. P.F. wrote that the Veteran apparently had "knee problems of a minor degree" before entering the military and "very likely the intensive exercises he participated in the military aggravated those problems."  His knee problems continued and even worsened to the point that at this time total knee replacement in being considered.  Dr. P.F. opined that it "appears reasonable to conclude that his knee problems were aggravated by his activities during his military service."

As with his prior opinion, Dr. P.F. did not indicate any familiarity with the nature and extent of the Veteran's pre-service injuries, stating that they were "minor."  This ignores the Veterans numerous reports that he had consistent knee problems since his sports injuries.  Additionally, it is predicated on the assumption that the Veteran participated in "intensive exercises" in the military.  However, the Veteran was placed on a profile after 6 days of military service, and there is no credible evidence that he engaged in "intensive exercises" for more than, at most, a few days.  There is no indication that Dr. P.F. was aware of this critical fact.

Dr. H.C. wrote the Veteran another letter in November 2009.  Dr. H.C. indicated that the Veteran gave a history of pre-service "minor injuries" to his knees and then joined the Air Force where he "reinjured himself."  Dr. H.C. opined that "his knee condition at the time he entered the military more likely than not either caused the condition or permanently aggravated the pre-existing problem with his knees, due to the fact that he went through intensive basic training.  I think this is a reasonable assumption.... I believe both knees were permanently aggravated and his condition went beyond the normal progression while he underwent basic training at Lackland Air Force Base."

Dr. H.C.'s opinion is predicated both on the assumption that the Veteran had only minor injuries to his knees prior to service, which is belied by the record, as well as his having undergone "intensive basic training" which his service treatment records show did not occur.  The Veteran was on a profile beginning 6 days after his entry onto active duty, and he never completed basic training.  

The Veteran was reexamined by VA in April 2010.  The examiner noted that the Veteran served in the Air Force for approximately 3 weeks.  The Veteran noted injuring his knees in football which were described as valgus type injuries approximately 6 years prior to entry into service.  He said he was treated medically with the resolution of symptoms. He also had a work-related twisting right knee injury in 1969 which was treated medically with improvement of symptoms.  X-rays at that time revealed degenerative joint disease of the knee.  Upon entry into the military, he could not tolerate physical training activities.  He was evaluated by an orthopedic surgeon in service.  The history he gave at that time was suggestive of recurrent bilateral knee problems since injuring his knees in high school.  Pain was described as anterior pain involving the knees.  He was treated medically but could not tolerate the training activities and therefore was discharged from the Air Force.  It was felt that there was no aggravation at that time.  The Veteran denied any specific significant injuries of the knees while in the military noting the stresses on the knees caused the pain regarding the knee complaints.  He stated that he fell on 1 occasion while climbing down stairs but denied any significant injury to the knees at that time.  It is noted that he had degenerative joint disease at the time of his orthopedic evaluation in the military.  Their findings were consistent with posttraumatic changes.  Following service he twisted his right knee in 1972 which was treated medically.  He was diagnosed with a subluxing patella at that time.  It was also noted that he was evaluated in orthopedics in September 1971 at which time he gave a history of knee pain for 4 years.  He was diagnosed with chrondromalacia of the knee at that time with a subluxing patella.  He reported that he subsequently had a right lateral meniscectomy performed in 1971.  He stated that he tore a tendon loose from the patella in 1976 that required surgery.  The examiner did not find a report of these definitive surgeries in the file.  The surgeries helped.  The knee condition worsened over the years leading to tricompartmental degenerative joint disease of the knees.  The Veteran reported that he will have to have knee replacement in the future.  Regarding his knees, he complains of chronic bilateral knee pain since his surgeries.  Pain is rated 7 out of 10 for both knees.  He takes Mobic once daily for his knee pain which helps and is without side effects.  The Veteran described daily stiffness of the knees that improves during the day.  Both knees swell and lock.  Both knees have lost motion as well as endurance.  Flare ups come about with prolonged sitting, standing, and climbing.  There is weakness and instability of the knees with flare ups.  There is no additional loss of motion in the knees with flare ups.  The Veteran reported that during painful flares he would stop the activity and get off of his feet as well as take medication with ease of symptoms over a varied period of time.  Functionally, he is limited with prolonged sitting, standing, climbing, squatting, and walking activities.  He does use a cane to ambulate on a daily basis.  He uses an over the counter knee brace for his left knee but does not use a brace on his right knee.  He has not been incapacitated in the past 13 months for his knees.  There is no history of injections of inflammatory arthritis of the knees.

The knees were examined.  The Veteran had a 4 inch linear scar over the right lateral knee from prior surgery.  He had a 7.5 inch linear scar over the left anterior medical knee.  Both knees otherwise revealed degenerative changed bilaterally.  There was no swelling, redness, heat, or tenderness.  Ligaments were tight bilaterally to stress testing in the knees in all directions without evidence of ligament laxity in either knee.  The joint line was nontender bilaterally.  Range of motion in both knees revealed that the Veteran could extend both knees 0 degrees bilaterally with pain at 0 degrees bilaterally and flex each knee to 100 degrees bilaterally with pain at 100 degrees bilaterally.  The patella did reveal moderate crepitus on palpation with pain noted with range of motion.  Crepitus was moderate.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment found on repetitive stress testing against resistance times three involving both knees.  X rays from March 2009 showed bilateral degenerative joint disease.  The diagnostic impression was degenerative joint disease/chrondromalacia bilateral knee -postop meniscectomy right knee/postop tendon repair left knee.

The examiner noted that on review it did appear that the Veteran indeed had a preexisting bilateral knee condition.  X-rays in the military at the time of his complaints after a few weeks in the military revealed degenerative joint disease findings  bilaterally.  This would demonstrate a long ongoing process in both knees and would not have occurred over a few week period of time, but, rather, over a much longer period of time and thereby suggesting onset prior to his military tour of duty.  X-rays were suggestive of post trauma changes.  The history given by the Veteran to the orthopedic surgeon in the military was also consistent with a preexisting bilateral knee condition.  It is noted that he had recurrent pain in his knees following his knee injuries in high school with pain anteriorly.  This is consistent with chrondromalacia of the knees.  Review of his VA treatment records also shows that he was evaluated in 1971 for his right knee.  He did note at that time that he had ongoing knee pain for 4 years and was found to have chrondromalacia and a chronic subluxing patella at that time.  The evidence unmistakably demonstrates that the clinical picture was one of a preexisting bilateral knee condition as x-rays noted shortly following entry into the military showed degenerative joint disease which would be consistent with a long ongoing process.  This would not have come up over a few week period of time.  Also, x-ray evidence from his injury in 1969 showed degenerative joint disease of the right knee.  The Veteran complained of a chronic right knee problem to the VA physicians in 1971 which had been ongoing for 4 years which would demonstrate a preexisting knee problem.  The clinical picture given to the orthopedic surgeon in the military also suggested a preexisting bilateral knee condition following the Veteran's knee injuries in high school.  The clinical picture was consistent with anterior bilateral knee pain which would be consistent with the chrondromalacia found at that time by the orthopedic surgeon following entry into the military.

The examiner also opined that the Veteran's bilateral knee condition was not aggravated by the military.  The Veteran was a healthy young man at that time.  The history was not consistent with any major knee injuries with the statements given by the Veteran.  On review of the orthopedic notes in the military there was no evidence of internal knee derangement with the knees.  It would be unlikely that the brief physical therapy stresses on the knees at that time would have aggravated his preexisting knee conditions unless there was medical evidence of a significant knee injury causing some type of derangement of the knees.  This was not found on review of orthopedic notes at that time.  He was discharged from the military and it was felt that there was no aggravation of his knees at that time.  Notes in 1971 following exit from the military at the VA suggested an ongoing process of the right knee for 4 years.  The Veteran then suffered a twisting injury of an acute nature in January 1972.  A diagnosed subluxation was noted that that time.  Regarding the left knee, there was no injury other than brief notes regarding the surgery as well as subsequent findings of degenerative joint disease of the knees.  The record is fairly quiet regarding bilateral knee complaints until the late 1990s.  This would be evidence against aggravation claimed by the Veteran.  Complaints in the late 1990s would be more consistent with his progression from the preexisting degenerative joint disease.  The examiner noted that neither of the two examiners who previously evaluated the Veteran felt strongly that his bilateral knee pathology was related to his brief tour of duty in the Air Force.  Evidence shows shortly following exit from the military followed the twisting injury as described. 

The examiner noted that in 2004 the Veteran obtained a statement from his treating physician that the Veteran's knee was likely aggravated by service.  The examiner indicated that he did not believe that physician had to full record for review to whether or not the Veteran's brief tour of indeed aggravated his bilateral knee condition.

The 1972 note following service suggested that there was aggravation following basic training.  The examiner responded to that by noting that there were indeed symptoms of the knees during the stresses placed on the knees while on active duty.  However, the record shows that the Veteran had preexisting bilateral knee problems as stated in the history above.  The 1972 note, which does not offer any rationale, was likely also written without the claims file historic data for review.  Also, in early 1972 the Veteran suffered an acute twisting knee injury which led to evaluation at that time.  The record is fairly quiet over the ensuing years until the late 1990s.  This would be evidence against chronic aggravation from his brief tour of duty in the military.  In conclusion, the examiner opined that the bilateral knee disability was not permanently aggravated beyond its normal progression in service.  Rather, the Veteran likely suffered a temporary aggravation during his brief tour of duty that would resolve after the stresses were removed.  His exit exam showed no aggravation.  In the absence of a significant acute injury or clinical findings suggestive of internal knee derangement it was his medical opinion that the brief stresses would not cause permanent aggravation.

The veteran submitted another letter from Dr. P.F. dated in September 2010.  The letter acknowledged that the Veteran's degenerative joint disease of the knees was first noticed when he was a young man.  He had a brief period of knee problems before his military service but the knee problems presented much more severely during and following his brief period of active duty, during which he reported that he was involved in an unusually aggressive exercise training program including climbing and jumping.  Dr. P.F. reasoned that "exercises involving squatting and jumping while carrying heavy loads would have the potential to cause or aggravate knee joint pathology."

As with Dr. P.F.'s prior opinions, this opinion is based on an inaccurate history that was given by the Veteran.  His treatment records reflect that his did not have a "brief period of knee problems" prior to military service, but that he in actually had chronic complaints prior to service.  Moreover, the Veteran did not engage in rigorous exercises involving "squatting and jumping" at the Veteran admitted he did not engage in squatting exercises at his March 1972 hearing and, in fact, he was on a profile prohibiting deep knee bends beginning 6 days after his service commenced.  He was placed on a profile that additionally prohibited running within a short time thereafter.  There is no credible evidence that the Veteran ever actually participated in "rigorous exercises involving squatting and jumping" given that he complained of knee pain with exercise within a few days of entry onto active duty and was placed on a profile for most of his 3 week tour of duty.  

The Veteran submitted another written statement in April 2011.  The Veteran denied he hurt his left knee prior to service and claimed that the football injury to his right knee had been minor.  This is in contrast to the prior history that he gave to physician in service and VA doctors shortly after service, when he disclosed pre-existing injuries to both knees that caused ongoing knee problems prior to service.  The Veteran also contended he did not have a long ongoing process in his knees at the time of his service.  Again, this is contradicted by the evidence of record, including x-ray evidence showing degenerative joint disease of the knees prior to service and shortly after the Veteran entered service.  The Veteran contended that his chrondromalacia started in service.  As noted by the VA examiner, his pre-service complaints were also consistent with chrondromalacia.  The Veteran reiterated his belief that his knee problems were caused by doing rigorous exercises in the military.  He contended that he had knee pain continuously since service, denying that his long period without complaint represented a symptom-free period. 

The evidence clearly and unmistakably shows that the Veteran's knee problems preexisted his military service.  A treatment record from July 1969 documented that the Veteran had problems with his right knee since a football injury 4 years previously and x-rays at that time showed hypertrophic arthritic changes that were attributed to that injury.  Moreover, during service, the Veteran repeatedly dated his problems with his knees to pre-service injuries including a basketball injury.  He reported that he had continued problems with his knees since as early as 1963, including pain and giving way of the right knee.  After service, in February 1972, the Veteran again gave a history of longstanding knee pain since a football injury while in junior high school.  

While at his hearings in March 1972 and March 1998 the Veteran contended that he did not have knee problems prior to service, this is directly contradicted by the history that the Veteran gave to military physicians while he was in service.  The Veteran's statements to the physicians, made for treatment purposes at the time he experienced in-service symptoms, is more probative than the Veteran's assertions made after the fact in the course of pursuing compensation benefits.  The Veteran's contentions at his hearings that he did not have trouble with his knees prior to his service are not credible in light of the above history.  Similarly, the lay statements that were submitted by the Veteran in which associates of the Veteran indicated that they were unaware of any knee problems prior to service are less probative than the Veteran's own statements about his knee pain that he reported to military physicians.  The Veteran was in the best position to know when he started to experience symptoms involving his knees. 

Further, as noted by the physician who performed the April 2010 examination of the Veteran, the Veteran's in-service x-rays showed degenerative changes that were consistent with old trauma, and which were reflective of an ongoing process that had to have onset well prior to his few weeks of active service.

The evidence also shows that the Veteran's knee condition clearly and unmistakably was not permanently aggravated by service.  The examiner who performed the April 2010 VA examination opined that no such aggravation occurred.  The Veteran did not sustain any significant knee injuries in service and there was no evidence of internal derangement of the knees.  While physical training may have put stresses on the knees that caused a temporary increase in symptoms, this would have abated once the stresses were removed.  Moreover, the Veteran's pattern of complaints after service was more consistent with an ongoing degenerative process than with an episode of in-service aggravation.  While in his April 2011 written statement the Veteran contended he had ongoing complaints at all times since service, given his history of seeking treatment for his knees in service and shortly after service, his contention that he still had knee problems but stopped seeking treatment for over 20 years until the 1990s is not credible.   It is noted that the examiner's opinion is consistent with that of the Medical Board which reviewed the Veteran's history and symptoms at the time of his discharge and which found no evidence of aggravation.  The Medical Board's conclusion is highly probative as it was made at the time of the Veteran's separation and took into account the history reported by him contemporaneously with his in-service complaints as well as the in-service medical findings.  Furthermore, the examiner's conclusion is consistent with those of the other VA examiners who performed the prior 2 evaluations, who both indicated that they believed that the Veteran's present knee complaints were unrelated to his service.

The Board acknowledges that the Veteran submitted statements from other physicians indicating that they believed that the Veteran's knee problems were aggravated by his service.  However, these statements either were without any rationale, made without reference to the Veteran's medical history including his service medical records, or were based on inaccurate histories given by the Veteran.

With respect to the 1972 statement that the Veteran's knee problems appeared to have been aggravated by service, no rationale whatsoever was given for this conclusion, which was also rendered shortly after the Veteran sustained a subsequent knee injury.  There is no indication that the author of that note was aware of the extent of the Veteran's pre-service knee problems or of the contents of his service medical records.  Moreover, the physician who performed the April 2010 examination of the Veteran noted that some temporary aggravation of the Veteran's knee problems would have occurred in service when stresses were placed on the knees, but which would have subsided after service.

With respect to the statements by Dr. P.F., there is no indication that he was familiar with the Veteran's history of pre-service knee problems and the history provided by the Veteran in service.  In his April 2004 opinion he made no reference to the Veteran's pre-service knee complaints, and in his September 2010 opinion he referenced a "brief period of knee problems before service."  As previously noted, in fact the Veteran had chronic, consistent knee pain and problems that onset years prior to his service, and which had already caused degenerative changes to his knees prior to service.  Furthermore, his September 2010 opinion was premised on the assumption that the Veteran engaged in unusually strenuous activities including "squatting and jumping while carrying heavy loads" in service, although the evidence clearly shows that the Veteran was placed on restrictive profiles within days after his entry into service and that he was unable to perform the strenuous activities in service, which led to his discharge.  Furthermore, the Veteran himself admitted in March 1972 that the physical training exercises that he performed did not involve squatting, and that the only squatting that he did was during the course of a medical examination.  Additionally, Dr. P.F. concluded only that squatting and jumping had the "potential to cause or aggravate knee pathology," not that it actually caused or aggravated the Veteran's knee pathology.  Dr. P.F.'s April 2004 opinion, in addition to completely failing to acknowledge the Veteran's pre-service knee injuries, was likewise premised on the assumption that the Veteran engaged in unusually strenuous exercises in service.  He concluded only that it would not be "unreasonable" to conclude the Veteran's knee problems were "aggravated by intense physical activities in the military."  In contrast, the examiner who provided the April 2010 examination carefully considered the Veteran's pre- and post-service history of knee problems, including his reported history, x-ray evidence of knee problems prior to, during, and after service, and pattern of complaints over time.  

Dr. H.C.'s opinion was based on a similarly inaccurate history given by the Veteran.  He erroneously referred to the Veteran's pre-service complaints as "minor" although the reported history showed chronic complaints for years prior to service.  He also premised his opinion on the assumption that the Veteran injured his knee in service in some way, when in fact there was no such injury.  The Veteran's service treatment records do not reflect an injury to the knees or any internal derangement of the knees in service.  While the Veteran reported that he injured his right knee when he fell down stairs in service, he subsequently denied that he sustained any knee injury during this incident.  

Insofar as the opinions of Dr. P.F. and Dr. H.C. are based on inaccurate factual premises and were made without complete consideration of the Veteran's medical history, they are insufficient to rebut the conclusion of the VA examiner who performed the April 2010 examination that the Veteran's knee problems clearly and unmistakably predated his service and were not permanently aggravated therein. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  Rather, it clearly and unmistakably shows that the Veteran had a preexisting knee condition that was not permanently aggravated by his service.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for a bilateral knee disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


